DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 4/26/22.  Claims 1, 11, and 20 are amended.  Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/22 has been entered.
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0104778 A1 to Shabtai et al. (hereinafter “Shabtai”) in view of US Publication No. 2019/0245894 A1 to Epple et al. (hereinafter “Epple”).

Concerning claim 1, Shabtai discloses a method of modifying one or more contents of a webpage or a social media feed to create a simulated phishing attack (paragraphs [0043]-[0048]- webpage content is analyzed and modified), the method comprising: 
receiving, by one or more processors, content responsive to a request by a user via a user device, the content comprising one of a webpage or a social media feed with one or more contents (paragraphs [0043]-[0048]- webpage content is analyzed and modified responsive to a request by a user); 
detecting, by the one or more processors, the one or more contents within the content (paragraphs [0053], [0087], [0088] – detecting and recording the content); 
determining, by the one or more processors, a content of the one or more content to modify to provide simulated phishing attack content (paragraphs [0053], [0087], [0088] – modifying content as simulation attack); 
modifying, by the one or more processors, the content to include the simulated phishing attack content (paragraphs [0053], [0087], [0088] – modifying content as simulation attack); and 
forwarding, by the one or more processors, the content with the modified content to the user device responsive to the request by the user (paragraphs [0043]-[0048]- providing the user with modified content).
Shabtai lacks specifically disclosing, however, Epple discloses the content may be one or more advertisements, determining, by the one or more processors, an advertisement of the one or more advertisements within the received content to modify to provide simulated phishing attack content (paragraphs [0235]-[0239], [0249]-[0253]- simulated phishing content includes pop up ads on a webpage and content may be modified based on user profile and in response to user locally selecting the content). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the advertisements as disclosed by Epple in the system of Shabtai in order to provide a variety of simulated phishing attack contents, thereby creating a more realistic and accurate system in determining user weaknesses in cybersecurity.

Concerning claims 2 and 12, Shabtai discloses further comprising intercepting, by the one or more processors, the content prior to presenting the content via the user device to the user (paragraphs [0043]-[0048]- content is intercepted).

Concerning claims 3 and 13, Shabtai discloses further comprising tracking, by the one or more processors, an action by the user with respect to the modified content (paragraphs [0053], [0087], [0088]). Shabtai lacks specifically disclosing, however, Epple discloses the content may be one or more advertisements (paragraphs [0235]-[0239], [0249]-[0253]- simulated phishing content includes pop up ads on a webpage and content may be modified based on user profile and in response to user locally selecting the content). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the advertisements as disclosed by Epple in the system of Shabtai in order to provide a variety of simulated phishing attack contents, thereby creating a more realistic and accurate system in determining user weaknesses in cybersecurity.

Concerning claims 4 and 14, Shabtai discloses further comprising establishing, by the one or more processors, a risk score of the user based at least an action by the user with respect to the modified content (paragraphs [0053], [0087], [0088]). Shabtai lacks specifically disclosing, however, Epple discloses the content may be one or more advertisements (paragraphs [0235]-[0239], [0249]-[0253]- simulated phishing content includes pop up ads on a webpage and content may be modified based on user profile and in response to user locally selecting the content). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the advertisements as disclosed by Epple in the system of Shabtai in order to provide a variety of simulated phishing attack contents, thereby creating a more realistic and accurate system in determining user weaknesses in cybersecurity.

Concerning claims 5 and 15, Shabtai discloses further comprising modifying, by the one or more processors, the content to comprise one or more elements to pass through an ad blocker (paragraphs [0058], [0087]). Shabtai lacks specifically disclosing, however, Epple discloses the content may be one or more advertisements (paragraphs [0235]-[0239], [0249]-[0253]- simulated phishing content includes pop up ads on a webpage and content may be modified based on user profile and in response to user locally selecting the content). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the advertisements as disclosed by Epple in the system of Shabtai in order to provide a variety of simulated phishing attack contents, thereby creating a more realistic and accurate system in determining user weaknesses in cybersecurity.

Concerning claims 6 and 16, Shabtai discloses further comprising modifying, by the one or more processors, the content by replacing the content with the simulated phishing attack content in a form of content (paragraphs [0053], [0087], [0088]). Shabtai lacks specifically disclosing, however, Epple discloses the content may be one or more advertisements (paragraphs [0235]-[0239], [0249]-[0253]- simulated phishing content includes pop up ads on a webpage and content may be modified based on user profile and in response to user locally selecting the content). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the advertisements as disclosed by Epple in the system of Shabtai in order to provide a variety of simulated phishing attack contents, thereby creating a more realistic and accurate system in determining user weaknesses in cybersecurity.

Concerning claims 7 and 17, Shabtai discloses further comprising forwarding, by the one or more processors, the content with the modified content and at least one genuine content (paragraphs [0053], [0087], [0088]). Shabtai lacks specifically disclosing, however, Epple discloses the content may be one or more advertisements (paragraphs [0235]-[0239], [0249]-[0253]- simulated phishing content includes pop up ads on a webpage and content may be modified based on user profile and in response to user locally selecting the content). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the advertisements as disclosed by Epple in the system of Shabtai in order to provide a variety of simulated phishing attack contents, thereby creating a more realistic and accurate system in determining user weaknesses in cybersecurity.

Concerning claims 8 and 18, Shabtai discloses further comprising causing, by the one or more processors, traversal to a landing page to provide description of one of a security exploit or an action by the user with respect to the modified content (paragraphs [0053], [0087], [0088]). Shabtai lacks specifically disclosing, however, Epple discloses the content may be one or more advertisements (paragraphs [0235]-[0239], [0249]-[0253]- simulated phishing content includes pop up ads on a webpage and content may be modified based on user profile and in response to user locally selecting the content). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the advertisements as disclosed by Epple in the system of Shabtai in order to provide a variety of simulated phishing attack contents, thereby creating a more realistic and accurate system in determining user weaknesses in cybersecurity.

Concerning claim 9, Shabtai discloses further comprising causing, by the one or more processors, traversal to training content responsive to the user's interaction with the modified content (paragraphs [0053], [0087], [0088]). Shabtai lacks specifically disclosing, however, Epple discloses the content may be one or more advertisements (paragraphs [0235]-[0239], [0249]-[0253]- simulated phishing content includes pop up ads on a webpage and content may be modified based on user profile and in response to user locally selecting the content). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the advertisements as disclosed by Epple in the system of Shabtai in order to provide a variety of simulated phishing attack contents, thereby creating a more realistic and accurate system in determining user weaknesses in cybersecurity.

Concerning claims 10 and 19, Shabtai discloses wherein the one or more processors are on one of the user device or a server (paragraphs [0043]-[0048]).

Concerning claims 11 and 20, see the rejection of claim 1.

Response to Arguments
Applicant's arguments filed 4/26/22 have been fully considered but are moot based on the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is made in the PTO-892.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715